Exhibit 1.1 Diversified Restaurant Holdings, Inc. 6,000,000Shares of Common Stock UNDERWRITING AGREEMENT April 17, 2013 DOUGHERTY & COMPANY LLC As Representative of the several Underwriters named in Schedule A c/o Dougherty & Company LLC 90 South Seventh Street, Suite 4300 Minneapolis, Minnesota 55402 Ladies and Gentlemen: Diversified Restaurant Holdings, Inc., a Nevada corporation (the  Company ), proposes to issue and sell to the several underwriters named in Schedule A hereto (the  Underwriters ), an aggregate of6,000,000 shares of its common stock, par value $0.0001 per share (the  Shares ).The6,000,000 Shares to be sold by the Company are collectively called the  Firm Shares .In addition, the Company will grant to the Underwriters an option to purchase up to an additional900,000 Shares as provided in Section 3(c).The additional900,000 Shares to be sold by the Company pursuant to such option are collectively called the  Optional Shares .The Firm Shares and, if and to the extent such option is exercised, the Optional Shares are collectively called the  Offered Shares . The Company hereby confirms its agreement (this  Agreement ) with respect to the sale of the Offered Shares to the several Underwriters, for whom Dougherty & Company LLC ( Dougherty ), as sole book-running manager, is acting as representative (the  Representative ), as follows: Section 1. Registration Statement and Prospectus . The Company has prepared and filed with the Securities and Exchange Commission (the  Commission ) a registration statement on Form S-1 (File No. 333-187208), including a prospectus, relating to the Offered Shares.Such registration statement, as amended, including the financial statements, exhibits and schedules thereto, in the form in which it was declared effective by the Commission under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (collectively, the  Securities Act ), including all documents incorporated or deemed to be incorporated by reference therein and any information deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A under the Securities Act or the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (collectively, the  Exchange Act ), is called the  Registration Statement .The prospectus filed pursuant to Rule 424 of the Securities Act in the form first used to confirm sale of Offered Shares (or in the form first made available to the Underwriters by the Company to meet requests of purchasers pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the  Prospectus .If the Company haselected torely uponRule 462(b) under the Securities Actto file an abbreviated registration statement to register any Shares included in the Offered Shares, then the Company will prepare and file with the Commission a registration statement with respect to such Shares pursuant to Rule 462(b) (the  Rule 462(b) Registration Statement ),and any reference herein to the term  Registration Statement  shall be deemed to include the Rule 462(b) Registration Statement. - 1 - For purposes of this Agreement,  free writing prospectus  has the meaning set forth in Rule 405 under the Securities Act,  Time of Sale Prospectus  means the preliminary prospectus contained in the Registration Statement at the time of its effectiveness together with the free writing prospectuses, if any, identified in Schedule B hereto, each road show (as defined in Rule 433 under the Securities Act), if any, related to the Offering of the Offered Shares contemplated hereby that is a written communication (as defined in Rule 405 under the Securities Act), and the pricing information set forth in Schedule C hereto.As used herein, the terms  Registration Statement
